Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Notwithstanding the JPO’s remarks at Notice of Reasons for Refusal (JPO Office Action, 31-March-2022, cited here on 4/18/22), YAMAMURA ‘537 / Toray Industries  ‘308 does not anticipate claim 1 at least for the reason that it does not describe:

    PNG
    media_image1.png
    226
    869
    media_image1.png
    Greyscale

Further, the 1.132 affidavit filed here on 12/28/21 convincingly rebuts the prima facie conclusions of obviousness made previously on this record with respect to claims 1 and 10.
	All pending claims remain allowable.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152